

115 HR 5960 IH: Preventing Gang Violence Act of 2018
U.S. House of Representatives
2018-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5960IN THE HOUSE OF REPRESENTATIVESMay 24, 2018Mr. Connolly (for himself and Mr. Rutherford) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo direct the Attorney General to make grants to regional gang task forces to prevent violence
			 committed by and against youths, and for other purposes.
	
 1.Short titleThis Act may be cited as the Preventing Gang Violence Act of 2018. 2.Community-Based Violence Prevention Grants Program (a)Name of programThe grant program established under this section shall be known as the Community-Based Violence Prevention Grants Program.
 (b)AuthorizationThe Attorney General is authorized to award grants, on a competitive basis, to regional gang task forces in order to reduce and prevent violence committed by and against youths.
 (c)ApplicationA regional gang task force, or a State or unit of local government on behalf of a regional gang task force, seeking a grant under this section shall submit to the Attorney General an application at such time, in such manner, and containing such information as the Attorney General may reasonably require. At a minimum, each such application shall include each of the following:
 (1)Documentation of the applicant’s record of addressing youth violence by— (A)addressing multiple influences in a child’s life, including individual, family, school, community, and societal influences;
 (B)embracing positive youth development and well-being; (C)ensuring prevention, intervention, and treatment strategies are trauma-informed;
 (D)using a comprehensive spectrum of evidence-based (research and practice) strategies; (E)considering the differential impact on populations and how they should be factored into strategy development;
 (F)involving stakeholders from various sectors, including youth and families, Federal, State, and local governments, tribal law enforcement, and faith and community-based organizations;
 (G)training all professionals who interact with youth on their role in preventing and reducing trauma and violence, promoting well-being, and avoiding retraumatization through the use of gender-responsive and culturally competent programming for impacted communities;
 (H)making effective and appropriate use of data; (I)supporting long-term investment to sustain initial changes, including public-private funding and development; and
 (J)allocating efforts and resources based on potential impact and outcome. (2)Evidence of collaboration between the State agency designated by the Governor under section 223(a)(1) of the Juvenile Justice and Delinquency Prevention Act of 1974 (34 U.S.C. 11133(a)(1)) and relevant stakeholders in developing the grant implementation plan described in paragraph (5).
 (3)Annual performance measures and targets for the activities intended to be carried out with the grant.
 (4)A description of the applicant’s plan to conduct a rigorous evaluation of the effectiveness of the activities carried out with the grant.
 (5)A grant implementation plan, including a proposed strategy to reduce the violence described in subsection (b) that is evidence-based.
 (6)In the case of an applicant that is a State or unit of local government, a designation of a regional gang task force that will be the beneficiary of the funds.
				(d)Evaluation of applications
 (1)In generalIn evaluating an application submitted under subsection (c), the Attorney General shall evaluate— (A)the applicant’s record of addressing youth violence described in subsection (c)(1);
 (B)the applicant’s evaluation plan described in subsection (c)(4); and (C)the quality and likelihood of success of the applicant’s grant implementation plan described in subsection (c)(5), including the applicant’s capacity to implement the plan, and evidence of the collaboration described in subsection (c)(2).
 (2)PublicationThe Attorney General shall publish an explanation of how applications for grants submitted under subsection (c) will be evaluated in order to ensure an objective and fair review process.
 (e)Matching fundsThe Federal share of a grant received under this part may not exceed 75 percent of the total program costs.
 (f)Authorization of appropriationsThere is authorized to be appropriated to carry out the grant program under this section $18,000,000 for each of fiscal years 2019 through 2023.
			